Citation Nr: 1243703	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-42 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for postoperative residuals of fusion at C6-7 for Klippel-Feil syndrome (previously claimed as a chronic pain and a neck/shoulder condition).  
 
2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO continued the denial of service connection for chronic pain, also claimed as a neck/shoulder condition; essentially determining that new and material evidence to reopen the claim had not been received.  The Veteran filed a notice of disagreement (NOD) in November 2008.  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.  

The Board notes that a May 2011 Supplemental Statement of the Case reflects that  the RO reopened the claim for chronic pain but denied the claim on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has re characterized the claim involving chronic neck/shoulder pain as reflected on the title page.

The record also reflects that, at this point, there is another claim in quasi-appellate status.  In this regard, in a May 2011 rating decision, the RO denied service connection for depression.  Thereafter, in September 2011, the Veteran and his representative filed a timely and valid NOD with the denial of the claim.  As explained in more detail, below, the RO has not issued an SOC concerning this claim. 

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.   

A December 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board's decision on the request to reopen is set forth below.  The claim for service connection for depression is addressed in the remand following the order; this matter is being remanded to the RO.  The remand also addresses the claim for service connection for depression-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.   

2.  In a September 2001 decision, the Board denied service connection for postoperative residuals of C6-7  fusion for Klippel-Feil syndrome on the basis that new and material evidence to reopen the claim had not been received. 

3.  No new evidence associated with the claims file since the September 2001 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the previously denied claim  for service connection at issue, or raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The September 2001 decision in which the Board denied service connection for postoperative residuals of Klippel-Feil syndrome with fusion at C6-7 is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).   

2.  As evidence received since the Board's September 2001 denial is not new and material, the criteria for reopening the previously denied claim for service connection are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VA's notice requirements apply to all five elements of a claim for service connection: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Board finds that a March 2008 pre-rating letter meets the Pelegrini, Dingess/Hartman, and Kent content of notice requirements (as applicable).  Moreover, any defect in the timing of such notice is rendered nonprejudicial to the Veteran in light of the issuance of an SSOC dated in May 2011, which reflects readjudication of the claim.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  Further the file contains, a decision and records from the Social Security Administration.  The Veteran was given ample opportunity to present evidence in connection with his appeal, and in this case provided testimony during a June 2012 Board hearing.  In addition, he also provided a lay statement for the file in June 2012.  The Board also finds that no additional RO action on the claim, prior to appellate consideration, is required.  

The Board acknowledges that the Veteran was afforded a VA examination of the joints in October 2008, but that there is no report of any subsequent VA examination or medical opinion of record.  However, as explained below, new and material evidence to reopen the claim has not been received; accordingly, VA is not required to obtain an examination or medical opinion in connection with the underlying claim for service connection.  See 38 C.F.R. § 3.159(c)(4)(iii) (2012).  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the  matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Historically, the RO denied an original claim for service connection for a claimed neck disorder was denied in a January 1986 rating decision, which was not appealed.  In May 1999, the Veteran filed to reopen the claim.  In an August 1999 rating action, the RO determined that new and material evidence had not been presented with which to reopen a claim for service connection for chronic neck pain.  That decision was appealed.  In September 2001, the case came before the Board.  At that time the claim was recharacterized as whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for post-operative residuals of Klippel-Feil syndrome with fusion at C6-7.  In December 2007, the Veteran filed another claim for service connection for chronic pain, essentially continuing to seek service connection for residuals of the C6-7 fusion for Klippel-Feil Syndrome, claimed as pain in the neck and shoulders.  

In September 2001, the Board declined to reopen the claim for service connection for post-operative residuals of Klippel-Feil syndrome with fusion at C6-7.  

The pertinent evidence of record at the time of the decision consisted of service treatment records indicating that the Veteran first complained of cervical pain in November 1974.  A consultation report in December 1974 established a diagnosis of Klippel-Feil's syndrome involving C6-7, confirmed by X-ray showing incomplete segmentation of that cervical region.  In June 1975, he underwent a partial hemilaminectomy and foraminotomy at C6-7 on the left.  A follow-up report from August 1975 indicates the Veteran returned from convalescent leave with noted improvement.  Previous complaints of occipital headaches; sharp, knife-like scapular pains; and dysesthesia of the left fingers were gone.  The wound was considered well healed, and there was full range of motion.  Separation examination also conducted in August 1975 noted no defects or diagnoses.  Clinical evaluation of all systems was normal except for the notations of asymptomatic external hemorrhoids, the previously identified forearm tattoo, and a vertical, 1 1/2 inch scar at the midline posterior of the neck - the only reference to his Klippel-Feil syndrome at separation.   

In the January 1986 rating decision in which the  RO denied the Veteran's original claim for service connection for a neck disability, the RO found that Klippel-Feil's syndrome is a constitutional or developmental deformity, and that surgery during service was remedial in nature with good results obtained, such that there was no evidence of service aggravation.   

In June 1998, the Veteran filed with VA a statement indicating that he wished to apply for service connection for chronic pain related to his neck and shoulder, which was construed as a request to reopen.  In May 1999, the RO received clinical notes of private facility treatment by Dr. R.L.G dated in October 1996 and April 1999 noting complaints of neck pain and decreased range of neck motion, with the Veteran reporting that the pain began 25 years prior to these dates of treatment.  In August 1999, RO issued a rating decision denying the claim to reopen because the veteran had not presented new and material evidence to reopen the claim for chronic neck pain.   

In November 1999, the RO received private medical records from Drs. L.J.M. and T.P.  Dr. L.J.M. conducted a one-time consultative neurological evaluation in September 1999, which led to a diagnostic impression of chronic cervical pain with secondary headaches post cervical laminectomy.  Dr. T.P. conducted a one-time neurological evaluation in October 1999, at which time he diagnosed neck pain and headaches status post diskectomy.  During each examination, the Veteran reported a history of neck pain dating back to service.  In November 1999, the RO also received the Veteran's notice of disagreement, which included his opinion that his current neck pain was related to service.  

In July 2001, the Veteran, with the assistance of his representative, appeared and testified during a Board video-conference hearing at the Portland, Oregon RO, held by a former Board employee, who has since retired.  The Veteran and his representative maintained that the aforementioned evidence constituted new and material evidence.  Specifically, it was argued that the physician statements were new and material because they cited a 25-year history of neck pain, which would thus associate the disability with service.  2001 Transcript, p. 2.  When asked if any physician had ever related the neck disability to service, the Veteran stated that Dr. R.L.G. had done so.   

In a September 2001, the Board declined to reopen the claim for service connection for postoperative residuals of Klippel-Feil syndrome with fusion at C6-7.  The Board explained that competent evidence which has been submitted since the January 1986 rating decision, and was not of record at the time of the last final disallowance of the claim was merely cumulative of evidence of record or was not material as this evidence did not directly and substantially on the issue of in-service aggravation.  In this regard, it was explained that given the congenital or developmental nature of the Veteran's disability, probative evidence significant enough, either by itself or in connection with other evidence in the record, would need to show in-service aggravation of a pre-existing physical defect.  38 C.F.R. § 3.156(a).  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the September 2001 Board decision is final based on the evidence then of record.  Id.   

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

The Veteran sought to reopen his claim for chronic pain in December 2007.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.   

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the Board's September 2001 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).   

The Veteran seeks to reopen a claim for service connection for chronic pain of the neck and shoulders, specifically claimed as secondarily or etiologically related to Klippel-Feil syndrome which was diagnosed during service and for which the Veteran underwent post operative C6-7 fusion during service, although it has also been maintained that the condition is simply etiologically related to service-related trauma from duties such as driving and lifting in service.  

Klippel-Feil's syndrome is a "congenital fusion of cervical vertebrae resulting in a short, immobile neck."  Lauginiger v. Brown, 4 Vet. App. 214, 215 (1993); Blanchard v. Derwinski, 3 Vet. App. 301 (1992); see also Thurber v. Brown, 5 Vet. App. 119, 126 (1993).  The Board notes that at this point, service connection is not in effect for Klippel Feil's syndrome, or for any service connected condition; hence, secondary service connection is not a viable theory of entitlement in this case.  The Board also observes that congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2012).  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Given the circumstances of the case, the critical inquiry involves whether new evidence has been presented addressing the material matter of whether evidence of service-related aggravation of a congenital condition of the cervical spine due to a superimposed disease or injury has been presented.  

Evidence added to the claims file since September 2001 includes: an October 2008 VA examination of the joints; a VA radiology report of February 2009; records and a decision from the Social Security Administration (SSA); VA records dated from 1997 to 2011; the transcript of the appellant's June 2012 Board hearing, and various written statements he provided, including a June 2012 lay statement.  The Board finds, however, than none of this evidence provides a basis for reopening the previously denied claim.

The report of October 2008 VA examination of the joints indicates that the Veteran complained of chronic neck pain and pain over the shoulders.  The diagnoses were myofascial bands and trigger points right mid-belly trapezius and capitis muscles, caused by or the result of cervical spine problems; status post cervical spine surgery with degenerative joint disease and degenerative disc disease, caused by or the result of active duty; and bilateral cubital nerve impingement, unrelated to cervical spine disease. 

The February 2009 radiology report reflects possible C7 nerve root encroachment, and disk desiccation and degeneration.  It was also noted that there was either post-surgical or congenital fusion of  the C5-6 vertebral bodies.  

VA records dated from 1997 to 2011 are largely unrelated to the Veteran's issues with the cervical spine and shoulders, and fail to discuss any service-related connection with respect to these symptoms.  The records reference a diagnosis of Klippel-Feil syndrome (see for example March 2011 record).  VA records of 1998 reveal treatment for chronic shoulder pain resulting from a post-service left rotator cuff tear, and reveal that surgery was performed in early 1999.  An August 2007 record documents the Veteran's complaints of chronic, intermittent numbness in the upper extremities, and mentioned that he was a former welder.  Moderate to severe bilateral ulnar neuropathy at the elbows was assessed.  A February 2010 entry reveals that the Veteran's diagnosed conditions included arthritis of the cervical spine.  

SSA evidence include a decision which appears to show that the Veteran was determined to be disabled effective from August 2006 due to affective/mood disorders and disorders of the back.  The SSA records supporting that decision are also on file.  

In Morton v. Principi, 3 Vet. App. 508 (1992), the United states Court of Court held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In a related case, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of nexus evidence (i.e., a connection to a service-related event or condition), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  

Here, while new, since none of the aforementioned clinical evidence addresses or relates to the matter of whether evidence of service-related aggravation of a congenital cervical spine impairment due to a superimposed disease or injury has been presented, that evidence is not material.  To the extent that the report of the October 2008 VA examination of the joints includes a diagnosis of status post cervical spine surgery with degenerative joint disease (DJD) and degenerative disc disease (DDD), caused by or the result of active duty; the surgery was clearly performed during service and to that extent this opinion is material and accurate.  However, the examiner did not address the pertinent question of whether the DDD and DJD that he mentioned only in conjunction with the surgery, both of which were not manifested until years after the Veteran's period of service and his surgery, were conditions indicative of service-related aggravation of a congenital condition of the cervical spine due to a superimposed disease or injury.  In this regard, the surgery itself is not considered, in and of itself, a superimposed disease or injury under VA regulations.  See 38 C.F.R. § 3.306(b)(1) (service connection is not warranted for the usual effects of an ameliorative procedure, unless the "disease or injury" was otherwise aggravated by service), (emphasis added).  Accordingly,  the 2008 VA examination report provides no basis to reopen the claim..

In addition to the medical evidence discussed above, the Board has considered the written assertions and testimony of the Veteran, as well those advanced by his representative, on his behalf, during the Board hearing and in various written documents of record.  

During the  June 2012 Board hearing, the Veteran testified that his military duties during service included driving and serving as a heavy equipment mechanic.  He indicated that as a result of these activities he experienced neck and shoulder pain and indicated that he underwent neck surgery during service, following which he experienced chronic pain and symptoms which were worse than before the surgery.  He mentioned that one doctor in the past had told him that his condition was service connected (Transcript, p. 9).  

A statement authored by the Veteran and dated in June 2012, has also been added to the claims file.  Therein, the Veteran indicated that he noticed problems with his new and shoulder while he was driving to pick up parts in Germany, where he was on active duty.  He indicated that he never complained of neck or shoulder problems prior to treatment in 1975.  

Some of the appellant's assertions reiterate statements he previously made in connection with the prior claim decided by the Board in September 2001, to include providing information during the June 2001 Board hearing to the effect that a doctor had told him that his condition was service-connected.  However, to the extent that the appellant advances new theories of entitlement-e.g., regarding assertions that his neck and shoulder pain resulted from truck driving and other service-related duties, his assertions, without more, do not provide a basis for reopening the previously disallowed claim.  

A layperson is certainly competent to describe factual matters of which he or she has first- hand knowledge.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on the medical matter presented in this case, particularly given the complexity of the issue at hand, involving aggravation of a congenital condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The Board points out that statements simply reemphasizing the position previously considered in the prior final decision is not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that new contentions and arguments have been raised since the September 2001 Board decision,  the Court has held that presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006).  Consistent with the aforementioned Court decisions, the lay statements and testimony of the Veteran and his representative, do not constitute new and material evidence to warrant reopening.

Under these circumstances, the Board concludes that the criteria for reopening the claim for postoperative residuals of post operative C6-7 fusion for Klippel-Feil syndrome (previously claimed as a chronic pain and a neck/shoulder condition), are not met, and the Board's September 2001 denial of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).   


ORDER

As new and material evidence has not been received to reopen the claim for service connection for service connection for postoperative residuals of C6-7 fusion for Klippel-Feil syndrome (previously claimed as a chronic pain and a neck/shoulder condition), the appeal is denied.


REMAND

The Board's review of the claims file reveals that additional action pertaining to a pending claim for service connection for depression is warranted.  

In May 2011, the RO issued a rating decision denying a claim for service connection for depression.  In September 2011, VA received a statement from the Veteran's attorney specifically identifying the May 2011 rating decision, and expressing disagreement with the denial of the claim for claim for service connection for depression, as explained therein.  

A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2012).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement.  Here, the statement provided received by VA in September 2011 was timely and clearly expressed dissatisfaction with the denial of the claim for service connection for depression as determined in the May 2011 rating decision, hence the statement is tantamount to a timely notice of disagreement.  38 C.F.R. § 20.201.

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010).  To date, the RO has not issued a Statement of the Case with respect to the claim for service connection for depression denied in the May 2011 rating decision.  Under these circumstances, the Board has no discretion and is obliged to remand this claim to the RO for the issuance of an Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The Board points out, however, this claim will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, this matter is hereby REMANDED for the following action:

1. The RO should furnish to the Veteran and his attorney a Statement of the Case addressing the claim for service connection for depression, along with a VA Form, and afford them appropriate opportunity to perfect an appeal as to that issue.

2.  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed-with respect to this claim, within 60 days of the issuance of the SSOC.  38 C.F.R. § 20.202.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


